FILED
                            NOT FOR PUBLICATION
                                                                           MAY 17 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ERDENECHULUUN TSERMAA,                           No. 13-73632

              Petitioner,                        Agency No. A200-993-606

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 13, 2016**
                              San Francisco, California

Before: KLEINFELD, IKUTA, and WATFORD, Circuit Judges.

      Erdenechuluun Tsermaa, a native and citizen of Mongolia, petitions for

review of an order of the Board of Immigration Appeals (BIA) dismissing his

appeal from a decision denying his application for asylum, withholding of removal,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                            Page 2 of 3
and protection under the Convention Against Torture (CAT). We deny the petition.

      1. Substantial evidence supports the BIA’s conclusion that Tsermaa failed

to establish eligibility for either asylum or withholding of removal. Tsermaa

claims that he fears retribution for his role in exposing corruption by the former

deputy director of a coal mine in Mongolia in the wake of a fatal mine collapse.

But the BIA could reasonably conclude that Tsermaa’s alleged whistleblowing

activity did not target “corruption inextricably intertwined with governmental

operation,” Grava v. INS, 205 F.3d 1177, 1181 (9th Cir. 2000), and the record does

not compel the conclusion that the former deputy director’s actions were part of

any institutionalized corruption, see Sagaydak v. Gonzales, 405 F.3d 1035, 1042

(9th Cir. 2005). Prosecutors in Mongolia brought criminal charges against the

former deputy director, and a Mongolian court convicted him and handed down a

prison sentence. Neither the fact that the coal mine was partially state-owned nor

Tsermaa’s allegations regarding the high level of corruption in Mongolia compel a

conclusion contrary to the one the BIA reached. See 8 U.S.C. § 1252(b)(4)(B).

      2. Substantial evidence also supports the BIA’s conclusion that Tsermaa

failed to demonstrate eligibility for CAT relief. Nothing in the record supports

Tsermaa’s assertion that he “is likely to be tortured, rather than persecuted,” if

returned to Mongolia. Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009).
                                                                           Page 3 of 3
None of the violent encounters Tsermaa recounts approach the level of torture as

the CAT and its implementing regulations define that term. See 8 C.F.R.

§ 208.18(a)(1). Tsermaa has also provided no reason to conclude that, if returned

to Mongolia, he would be tortured “by or at the instigation of or with the consent

or acquiescence of a public official or other person acting in an official capacity.”

Id. Tsermaa testified that he was “not afraid of the Mongolian police,” and instead

feared only the former deputy director’s “people” in Mongolia, but the former

deputy director’s previous affiliation with the government no longer appears to

exist, as he was fired in the wake of the government’s successful prosecution.

      PETITION DENIED.